Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejections


1.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.      Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. No. 6156417 Edwards et al.

Edwards discloses a window comprising a reaction product of components that only need to consist of at least one polyisocyanate and a diol which may be 1,4-cyclohexane dimethanol.  See Edwards, column 2, lines 1-36.  Particularly note the rigid thermoplastic polyurethanes having a glass transition temperature of at least 50⁰C of Edwards, column 2, lines 1-4.  Note that the high molecular weight polyol is optional and therefore not required.  Note the polyisocyanates of Edwards, column 2, lines 15-29 which fall within the scope of the polyisocyanates of the instant claims 1 and 2.  Note the 1,4-cyclohexanedimethanol of Edwards, column 2, lines 35-36 which falls within the scope of the diols of the instant claims 1 and 2.  The examiner notes that 1,4-cyclohexanedimethanol is one of 11 specified and preferred diols and 
The isocyanate to OH ratios of Edwards, column 3, lines 13-16 gives the instantly claimed about 1 equivalent of polyisocyanate per about 1 equivalent of the instnalty claimed diols.
Edwards discloses making glazings, i.e. windows from their polyurethanes.  See Edwards, column 1, lines 8-12.  See Edwards, column 1, lines 56-60.  Note that Edwards’ glazing is for any glazing application.  See Edwards, column 2, lines 1-15, noting the high Tgs and very high flexural moduli of the rigid polyurethanes of Edwards.  Edwards does not specify their windows for use in aircraft.  The instantly claimed “aircraft window” is a future intended use which does not structurally define the instantly claimed windows over those of Edwards.  In any event, the windows of Edwards are necessarily useful in some portion of an airplane.  For example, they can necessarily be used in galley doors of an airplane, dividers or walls of a customized airplane, or in many other airplane windows which require the high modulus and rigidity of the windows of Edwards.  The windows of Edwards therefore necessarily possess any ability required by the instantly claimed “aircraft window”.  The instantly claimed “aircraft window” therefore does not patentably distinguish the instantly claimed inventions over the windows of Edwards.


It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to make the windows of Edwards with the instantly claimed polyisocyanates and 1,4-cyclohexane dimethanol in the instantly claimed amounts because such windows are encompassed by Edwards, as discussed above, and such windows would have been expected to have the properties of those of Edwards, including the high rigidity, Tg, and modulus specified by Edwards at column 2, lines 1-15 and the weight and material savings of Edwards, column 4, lines 16-18.  Such weight savings are important in aircraft build materials.  The airplane cannot be too heavy or it cannot get off the ground.

3.     Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Application Publication No. 2010/0184938 Robinson et al. 

Robinson exemplifies a polyurethane falling within the scope of that of the instant claim 1.  See Robinson, paragraphs [0016] and [0017].  The diisocyanates of Robinson are the instantly claimed “at least one polyisocyanate” of the instant claim 1.  The diisocyanates of Robinson are the instantly claimed bis(isocyanatomethyl) cyclohexane of the instant claim 2.  This claimed recitation of “bis(isocyanatomethyl) cyclohexane” of the instant claim 2 encompasses the mixtures of isomers thereof of Robinson’s example of paragraph [0016].   The 1,4-cyclohexanedimethanol is the diol of the instant claims 1 and 2.  The exemplified NCO:OH ratio of Robinson’s example of 1.005/1.000 falls within the scope of the instantly claimed “about 1 equivalent” of the polyisocyanates and diols of the instant claims 1 and 2.

Robinson does not exemplify an aircraft window made from the above discussed polyurethane and does not otherwise anticipate the instantly claimed aircraft windows.
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to make the instantly claimed aircraft windows from the polyurethane of Robinson’s Example 3 of paragraphs [0016] and [0017] because Robinson states that aircraft windows may be made from their polyurethanes at paragraph [0009] and aircraft windows made from Robinson’s polyurethane of example 3 would have been expected to possess the properties of the exemplified polyurethane of Robinson, including being rigid, high modulus, clear and colorless with excellent optical properties which is important to aircraft windows.  See Robinson, paragraph [0017].

4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762